Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered December 5, 2003. The order, insofar as appealed from, granted judgment in favor of defendants William L. Christie and Eugene C. Tenney on their counterclaim.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the counterclaim is dismissed.
Same memorandum as in John Hancock Life Ins. Co. v 42 Delaware Ave. Assoc. (15 AD3d 939 [2005]). Fresent — Scudder, J.E, Kehoe, Smith, Fine and Hayes, JJ.